The opinion of the court was delivered by
Fontron, J.;
This consolidated appeal involves six lawsuits originating in Ellis County, Kansas. Although the plaintiffs in each of the actions vary, all are owners of leasehold interests in oil and gas properties. The six cases were brought against the Board of County Commissioners of Ellis County and certain other public officers to recover ad valorem taxes for 1965 paid under protest, it being alleged that the assessment of the several oil and gas properties was arbitrary, capricious, discriminatory and excessive.
The actions were heard by the court below on motions filed by the defendants for summary judgment. It was stipulated at the hearing that the issues were the same in all six cases, except for individual figures, and that for this reason one case, only, would be argued, i. e., case No. 13,962, Sohio Petroleum Company v. Board of County Commissioners of Ellis County, Kansas, and that the judgment in the Sohio case would apply to the other cases, as well.
It was also stipulated by all of the parties that the notice of protest involved in the present Sohio case, (No. 13,962) is the same as to form as the protest notice involved in a similar suit to collect taxes paid under protest filed by Sohio in Russell County *554against the county commissioners of that county. The Russell County case was presented to this court, on appeal, in April, 1968, and our decision therein was handed down May 11, 1968.
The trial court, after hearing arguments on S ohio’s motion for summary judgment in the present case, found the notice of protest filed by Sohio with the county treasurer of Ellis County to be void, and thereupon entered judgment dismissing Sohio’s lawsuit. Similar judgments were entered in the other five cases on identical grounds. The plaintiffs in all six cases have appealed from the adverse judgments so rendered.
When the present appeal was argued before us, counsel for all litigants agreed that the issues on appeal were substantially the same as those in Sohio Petroleum Co. v. Board of County Commissioners, 201 Kan. 315, 440 P. 2d 554, and frankly conceded that our decision in that case would control the disposition of this appeal. We fully concur in this view.
In the foregoing case from Russell County, for reasons clearly set forth by Justice Schroeder in his usual scholarly fashion, this court held that the notice of protest filed with the Russell County Treasurer by Sohio and its fellow taxpayers sufficiently complied with the requirements of K. S. A. 79-2005 and hence was not invalid. Accordingly, we decided in that action that it was error for the trial court to dismiss Sohio’s action for the recovery of taxes on the ground that its statement of protest was void.
We adhere to our decision of a month ago. In so doing we need say nothing more at this time than that the tax protest statements presently before us do not differ in any essential respect from the statement we found to be sufficient in Sohio Petroleum Co. v. Board of County Commissioners, supra. This being the case, we are obliged to say that the protest statements involved in the present appeal are valid, and that the trial court erred in holding otherwise.
The judgments of the Ellis County District Court in cases Nos. 13,962, 13,966, 13,967, 13,968, 13,969 and 13,965 are reversed.